Citation Nr: 1125388	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for malunion of the mandible.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the Air Force from June 1955 to July 1957, with the Air Force Reserve from July 1957 to December 1963, and on active duty with the Army from July 1975 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by from the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased (compensable) rating for malunion of the mandible.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   The Veteran claims that maintenance of clips for his dentures that adhere to his VA-installed dental implants should be done by VA.  He claims he needs a compensable rating for his service-connected mandible disability to receive such treatment at the VA dental clinic.  

The record indicates the Veteran underwent a VA dental and oral examination in February 2009; the claims file does not contain the examination report.  The February 2009 VA dental and oral examination is the basis for denial in the February 2009 rating decision, the June 2009 Statement of the Case, and the October 2009 Supplemental Statement of the case.  The information contained in the February 2009 VA dental and oral examination report is necessary to determine the extent of the Veteran's current disability.    


Accordingly, the case is REMANDED for the following action:

1.  Request complete VA dental and oral treatment records and examination reports during the relevant claim period from October 2007 (one year prior to the October 2008 claim for increase) to present, and including the February 2009 VA dental and oral examination. 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


